                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF KENTUCKY
                                             AT LOUISVILLE


      SECURA INSURANCE, A MUTUAL
      COMPANY A/S/O KIEL THOMSON                                                                        PLAINTIFF

      v.                                                              CIVIL ACTION NO. 3:18-CV-780-CRS

      OLD DOMINION FREIGHT LINE, INC.                                                                 DEFENDANT


                                            MEMORANDUM OPINION

 I.           Introduction

              This case is before the Court on Defendant Old Dominion Freight Line, Inc.’s Partial

      Motion to Dismiss or Alternatively for Judgment on the Pleadings. DN 8. Plaintiff SECURA

      Insurance has responded. DN 11. Old Dominion replied. DN 12. Therefore, this matter is ripe for

      review. Finding that the Carmack Amendment preempts SECURA’s claims under bailment and

      breach of contract theories, the Court will grant Old Dominion judgment on the pleadings as to

      those claims.

II.           Legal Standard

              “After the pleadings are closed—but early enough not to delay trial—a party may move

      for judgment on the pleadings.” FED. R. CIV. P. 12(c).1 To the extent a Rule 12(c) motion

      challenges the pleading of plaintiff’s complaint, the inquiry is equivalent to that used under Rule

      12(b)(6). Lindsay v. Yates, 498 F.3d 434, 438 (6th Cir. 2007). Therefore, to survive a Rule 12(c)

      motion for judgment on the pleadings, “a complaint must contain sufficient factual matter,

      accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556


      1
       Old Dominion couches their motion as a “Partial Motion to Dismiss or Alternatively for Judgment on the
      Pleadings.” A Rule 12(b)(6) motion to dismiss must be made “before pleading if a responsive pleading is allowed.”
      FED. R. CIV. P. 12(b). Old Dominion’s motion was filed on the same day as its answer, with the answer being
      docketed first. Therefore, the proper inquiry is under Rule 12(c).

                                                              1
       U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

       has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

       reasonable inference that the defendant is liable for the misconduct alleged.” Id. The complaint

       need not contain “detailed factual allegations,” yet must provide “more than an unadorned, the-

       defendant-unlawfully-harmed-me accusation.” Id. “Conclusory allegations or legal conclusions

       masquerading as factual allegations will not suffice.” Eidson v. Tenn. Dept. of Child Servs., 510

       F.3d 631, 634 (6th Cir. 2007).

                In undertaking this inquiry, “a district court must (1) view the complaint in the light most

       favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

       G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009). The Court “may consider the

       Complaint and any exhibits attached thereto, public records, items appearing in the record of the

       case and exhibits attached to defendant’s motion to dismiss so long as they are referred to in the

       Complaint and are central to the claims contained therein.” Bassett v. Nat’l Collegiate Athletic

       Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). “The defendant has the burden of showing that the

       plaintiff has failed to state a claim for relief[.]” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir.

       2015).

III.            Factual and Procedural Background

                Kiel Thomson, one of SECURA’s insureds, purchased custom glass windows from

       Zeluck Architectural Windows & Doors in Brooklyn, New York. DN 1 at 2. Thomson then

       entered into a contract with Old Dominion to have those windows shipped to his construction

       site in Louisville, Kentucky. Id. On arrival, the windows were discovered to be broken and

       unusable. Id. Thomson filed a claim with SECURA, who paid out $21,076.83 pursuant to his

       insurance policy. Id. SECURA then brought suit against Old Dominion as subrogee of Thomson.



                                                         2
      Id. The claims in the complaint include a statutory claim under the Carmack Amendment and

      common law bailment and breach of contract claims. Id. at 2–5. Old Dominion has now moved

      to dismiss the bailment and breach of contract claim as preempted by the Carmack Amendment.

      DN 8.

IV.           Discussion

              The Constitution provides that federal law “shall be the supreme law of the land; and the

      judges in every state shall be bound thereby, anything in the Constitution or laws of any State to

      the contrary notwithstanding.” U.S. CONST. art. VI, cl. 2. To the extent state laws conflict with

      federal law, they are preempted and “without effect.” Altria Grp., Inc. v. Good, 555 U.S. 70, 76

      (2008) (quoting Maryland v. Louisiana, 451 U.S. 725, 746 (1981)). The “ultimate touchstone” in

      the preemption inquiry is “[t]he purpose of Congress.” Id. (quoting Medtronic, Inc. v. Lohr, 518

      U.S. 470, 485 (1996) (additional citation omitted)) (alteration in original). “Congress may

      indicate pre-emptive intent through a statute’s express language or through its structure and

      purpose.” Id. The structure and purpose of the statute can demonstrate preemptive intent if “the

      statute indicates that Congress intended federal law to occupy the legislative field, or if there is

      an actual conflict between state and federal law.” Id. at 76–77 (citing Freightliner Corp. v.

      Myrick, 514 U.S. 280, 287 (1995)).

              In 1906, Congress enacted the Carmack Amendment to the Interstate Commerce Act of

      1877. See 49 U.S.C. § 14706. The Carmack Amendment spells out rights, duties, and liabilities

      of shippers and carriers when it comes to cargo loss. The purpose, the Supreme Court

      recognized, was to bring uniformity to a chaotic area of varying state law:

              Some states allow carriers to exempt themselves from all or a part of the common-
              law liability by rule, regulation, or contract; others did not. The Federal courts
              sitting in the various states were following the local rule, a carrier being held liable
              in one court when, under the same state of facts, he would be exempt from liability

                                                         3
       in another. Hence this branch of interstate commerce was being subjected to such
       a diversity of legislative and judicial holding that it was practically impossible for
       a shipper engaged in a business that extended beyond the confines of his own state,
       or a carrier whose lines were extensive, to know, without considerable investigation
       and trouble, and even then oftentimes with but little certainty, what would be the
       carrier’s actual responsibility as to goods delivered to it for transportation from one
       state to another. The congressional action has made an end to this diversity, for the
       national law is paramount and supersedes all state laws as to the rights and liabilities
       and exemptions created by such transactions. This was doubtless the purpose of the
       law; and this purpose will be effectuated, and not impaired or destroyed, by the
       state courts’ obeying and enforcing the provisions of the Federal statute where
       applicable to the fact in such cases as shall come before them.

Adams Express Co. v. Croninger, 226 U.S. 491, 505 (1913) (citation omitted). To accomplish

that goal, the Carmack Amendment’s preemption is extremely broad:

       That the legislation supersedes all the regulations and policies of a particular state
       upon the same subject results from its general character. It embraces the subject of
       the liability of the carrier under a bill of lading which he must issue, and limits his
       power to exempt himself by rule, regulation, or contract. Almost every detail of the
       subject is covered so completely that there can be no rational doubt but that
       Congress intended to take possession of the subject, and supersede all state
       regulation with reference to it.

Adams Express Co., 226 U.S. at 505–06. Indeed, it is “comprehensive enough to embrace

responsibility for all losses resulting from any failure to discharge a carrier’s duty as to any part

of the agreed transportation, which, as defined in the Federal act, includes delivery.” Ga., Fla. &

Ala. Ry. Co. v. Blish Milling Co., 241 U.S. 190, 197 (1916). In sum, claims survive this

preemption only when they are “separate and independently actionable harms that are distinct

from the loss of, or the damage to, the goods.” Gordon v. United Van Lines, Inc., 130 F.3d 282,

289 (7th Cir. 1997). See also Vitramax Grp., Inc. v. Roadway Express, Inc., No. Civ. A. 05-87-C,

2005 WL 1036180, at *1 (W.D. Ky. May 3, 2005) (the Carmack Amendment “preempts state

and common law claims and remedies for cargo damages in interstate transport.”) (citations

omitted).




                                                  4
       Here, in addition to the Carmack Amendment claim, SECURA brings common law

claims for bailment and breach of contract. Courts have repeatedly found bailment claims

preempted by the Carmack Amendment. See e.g. Excel, Inc. v. S. Refrigerated Transp., Inc., 835

F. Supp. 2d 472, 480 (S.D. Ohio 2011) (“Excel has not pleaded sufficient facts to plausibly

suggest a cause of action for . . . bailment based on obligations independent of the shipper-carrier

relationship.”); Strong v. Passport Auto Logistics, LLC, No. 16-14169, 2018 WL 352891, at *4

(E.D. Mich. Jan. 10, 2018) (“bailment claim must be dismissed as preempted by the Carmack

Amendment”); Malone v. Mayflower Transit, Inc., 819 F. Supp. 724, 725 (E.D. Tenn. 1993)

(finding bailment claim preempted). The same goes for breach of contract. See Carousel Nut

Prods., Inc. v. Milan Express Co., Inc., 767 F. Supp. 142, 143 (W.D. Ky. 1991) (“The Carmack

Amendment applies to a wide range of breaches of contract of carriage, and preempts state law

causes of action and remedies.”); Vitramax, 2005 WL 1036180, at *1 (“The plaintiff’s common

law claim[] for . . . breach of contract . . . [is] preempted by the Carmack Amendment.”); Cent.

Transp. Intern., Inc. v. Alcoa, Inc., No. 06-CV-11913-DT, 2006 WL 2844097, at *2 (E.D. Mich.

Sept. 29, 2006) (“courts have recently held that state law claims, including breach of contract

claims, are preempted by the Carmack Amendment.”).

       Here, the bailment and breach of contract claims arise from the same incident as the

Carmack Amendment claim—from the alleged damage to the custom glass windows alone. See

DN 1 at 3 (“while in the Defendant’s exclusive possession and control, nearly all, if not all, of

the product in the form of windows was shattered and broken during transportation from the

loading point to the delivery point”); Id. at 4–5 (“Defendant defaulted and/or breached this

Contract/Bill of Lading when they negligently and carelessly caused damage to be levied against

Plaintiff’s Insured’s product while in the exclusive possession of the Defendant prior to



                                                 5
     delivery”). They do not arise from a “separate and independently actionable harm[] that [is]

     distinct from the loss of, or the damage to, the goods.” Gordon, 130 F.3d at 289. Therefore, the

     claims are preempted by the Carmack Amendment.

V.          Conclusion

            SECURA’s bailment and breach of contract claim do not arise from harms separate and

     independent from the damage to the custom glass windows. As a result, the claims are preempted

     by the Carmack Amendment. Therefore, the complaint does not state a plausible claim on which

     relief can be granted as to those claims and Old Dominion’s motion for judgment on the

     pleadings will be granted.

            A separate order will be entered in accordance with this opinion.

              March 11, 2019




                                                          Char
                                                             lesR.Si
                                                                   mpsonI
                                                                        II,Seni
                                                                              orJudge
                                                             Unit
                                                                edStat
                                                                     esDi
                                                                        str
                                                                          ictCour
                                                                                t




                                                     6
